Citation Nr: 1230633	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  08-39 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the character of the appellant's period of service from June 26, 1982 to May 19, 1987 constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under 38 U.S.C. Chapter 17. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to May 1987.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 administrative determination of a VA Regional Office (RO) in Portland, Oregon, in which the character of the appellant's discharge was determined to be a bar to his attainment of veteran status, and therefore his receipt of VA benefits, for his entire period of active military service.  The appellant appealed this determination to the Board.


FINDINGS OF FACT

1.  The appellant was drafted into the United States Navy for a period of four (4) years on June 26, 1978.  On January 29, 1982, prior to the completion of this period, he reenlisted for an additional period of four (4) years.  He received a conditional honorable discharge for the period of active duty service from June 1978 to January 1982.  

2.  On December 30, 1985, prior to the completion of his second period of active service period, he reenlisted for an additional period of four (4) years.  He received a conditional honorable discharge for the period of active duty service from January 1982 to December 1985. 

3.  He was discharged from active military service on May 19, 1987 under other than honorable (OTH) conditions by reason of misconduct due to drug use. 

4.  The misconduct committed by the appellant during service which led to his discharge under OTH conditions was willful and persistent, commenced before the expiration of his initial obligated period of service (i.e., June 25, 1982), and was not a minor offense offset by otherwise honest, faithful, and meritorious service.

5. The evidence does not show and the appellant does not contend that he was insane at the time he committed his in-service misconduct.

6.  To date, no upgrade of the appellant's discharge under OTH conditions to an honorable or general discharge has been sought. 
CONCLUSION OF LAW

The character of the appellant's active service from June 26, 1982 to May 19, 1987 constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17. 38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.1(d), 3.3, 3.4, 3.5, 3.12, 3.13, 3.301, 3.354 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In the context of a character of discharge determination, VA is required to notify a claimant and his representative, if any, of any information, and any medical or lay evidence, that is (1) necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (describing that the general elements of notice apply to a character of discharge determination). 

The issue presently on appeal arose following receipt of the appellant's October 2006 application for VA compensation benefits for a low back disability.  In a December 2006 letter to the appellant, the RO notified of the evidence and information necessary to substantiate his claim for service connection, including information regarding the establishment of disability ratings and effective dates. Subsequently, in June 2007, the RO sent a letter to the appellant which informed him that a decision regarding the character of his service, and therefore his status as a Veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  This letter also informed him that he would be eligible for VA benefits only if his service was determined not to be dishonorable.  A copy of the regulation regarding character of discharge, 38 C.F.R. § 3.12, was attached to the letter.  The appellant was requested to provide evidence demonstrating that his service was honorable.  

VA explained at the end of the letter that it would review any evidence he submitted, along with his service records, in rendering a decision.  Given this letter, the Board finds that VA's duty to notify has been satisfied.  All notice elements indeed were addressed.  VA Form 119, dated in mid-June 2007, reflects that RO personnel contacted the appellant via telephone.  The appellant indicated that he did not desire a personal hearing and requested that the RO make a decision based on the facts and circumstances from his personnel file.  Furthermore, the letter was sent prior to the September 2007 administrative decision by the RO.  See Pelegrini, 18 Vet. App. at 112 (holding that any VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO). 

Turning to VA's duty assist, a review of the record reflects that the appellant's service treatment records and service personnel records have been obtained by VA. Additionally, there is evidence pertaining to post-service diagnosis and treatment of his low back disability.  No other records have been obtained and, significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  No medical examination or opinion has been obtained, however, neither is necessary since the appellant's current medical state is not at issue.

In sum, the Board finds that all necessary development has been accomplished, and no further assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).



II. Analysis

The appellant seeks an upgrade of his discharge of under OTH conditions for his period of service from June 26, 1982 to May 19, 1987.  

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d) (2011); see also 38 U.S.C.A. § 101(2) (West 2002).  A dishonorable discharge imposes a bar to VA benefits predicated on that service. 38 U.S.C.A. § 101(2) (West 2002).

As noted above, the appellant filed a claim of entitlement to service connection for a back disability in October 2006.  From the point the character of his discharge was called into question, he has contended he should not be barred from receiving VA benefits for this disorder.  

Service personnel records document that the appellant was drafted into the United States Navy for a period of four (4) years on June 26, 1978.  On January 29, 1982, prior to the completion of this period, he reenlisted for an additional period of four (4) years.  He received a conditional honorable discharge for the period of active duty service from June 1978 to January 1982.   On December 30, 1985, prior to the completion of his second period of active service period, he reenlisted for an additional period of four (4) years.  He received a conditional honorable discharge for the period of active duty service from January 1982 to December 1985.  He was discharged from active military service on May 19, 1987 under other than honorable (OTH) conditions by reason of misconduct due to drug use. 

A discharge under honorable conditions is binding on the VA as to the character of discharge. 38 C.F.R. § 3.12(a) (2011).  However, pertinent to the current appeal, a discharge or release to reenlist issued during the Vietnam era is considered a conditional discharge.  38 C.F.R. § 3.13(a) (2011).  In these circumstances, the entire period of service typically constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service. 38 C.F.R. § 3.313(b)   

A person may, however, be considered to have been unconditionally discharged or released from active military, naval, or air service during one of the above timeframes if the following conditions are met: (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service, (2) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment, and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.313(c). If all three requirements are met, the entire period of service does not constitute one period of service and, instead, the initial obligated period of service and the reenlistment period beyond the initial obligated period may be considered distinct periods of service when the last period of service is terminated under dishonorable conditions. 38 C.F.R. § 3.13(b) ; VAOGCPREC 8-2000 (July 25, 2000).

Here, the appellant's discharge in January 1982 was for the purpose of immediate reenlistment and occurred prior to the expiration of his initial 4-year obligation of service, which was scheduled to terminate on June 25, 1982.  As such, the 'honorable' character assigned to this period of service was conditional.  See 38 C.F.R. § 3.13(a).  Further, as there is no indication that he was eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening reenlistment, the appellant's entire period of active duty service (i.e., June 1978 to May 1987) constitutes one period of service and the discharge under OTH conditions in May 1987 applies to his entire period of service.  See 38 C.F.R. § 3.13(b). 

An other than honorable' discharge is not necessarily tantamount to a 'dishonorable' discharge and, thereby, a bar to VA benefits.  However, a person receiving a discharge under OTH conditions may be considered to have been discharged under dishonorable conditions under certain circumstances. 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2011); Camarena v. Brown, 6 Vet. App. 565, 567-68   (1994) (finding that 38 C.F.R. § 3.12 does not limit 'dishonorable conditions' to only those cases where dishonorable discharge was adjudged).  Specifically, a discharge or release from service for one of the following reasons is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.  38 C.F.R. § 3.12(d).

Willful misconduct, as contemplated by this section, is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n)  (2011). It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  Willful and persistent misconduct includes a discharge under OTH conditions determined to be issued because of willful and persistent misconduct. 38 C.F.R. § 3.12(d).  However, willful and persistent conduct excludes a discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  Id. 

In this case, by a September 2007 administrative decision, the RO determined that the appellant's period of service from June 28, 1978 to June 25, 1982 was honorable for VA purposes, and that his period of military service from June 26, 1982 to May 19, 1987 was dishonorable and a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(a)(d)(4), Willful and Persistent Misconduct and 38 C.F.R. § 3.13, Discharge to change status.  In making the foregoing determination, the RO found that the appellant's initial enlistment contract with the United States Navy from June 28, 1978 to June 25, 1982 was honorable.  The RO also determined that while the appellant did show patterns of misconduct during this period, such as being found to be in violation of the United States Code of Military Justice (UCMJ) articles 121 and 108 for larceny and forgetting his liberty card in late August 1978 and early November 1981, respectively, his service was otherwise meritorious.  

As noted by the RO in its September 2007 administrative decision, the appellant re-enlisted for the United States Navy on June 26, 1982 for a period of four (4) years (i.e., June 26, 1982 through June 25, 1986).  He was given an OTH discharge on May 19, 1987.  During the period from June 26, 1982 to May 19, 1987, the appellant committed the following offenses (i) On January 20, 1983, he was in violation of UCMJ article 92 derelict in the performance of his duties.  He was awarded a forfeiture of $381.00 in pay per month for two (2) months; (ii) On October 25, 1984, he was in violation of UCMJ article 112A, wrongful use of marijuana.  The appellant was put on 45 days of restriction and forfeited $300.00 pay per month for two (2) months and reduction in rate to E-2 (reduction in rate suspended for four (4) months)); (iii) On November 19, 1984, the appellant received substance abuse counseling; (iv) On August 22, 1985, he was in violation of UCMJ Article 112A, wrongful use of marijuana.  He was awarded a reduction to next inferior pay grade; (v) On September 13, 1985, the appellant was in violation of UCMJ Article 112A, use of Tetrahydrocannabinol (THC); and, (vi) On March 12, 1987, he was found to be wrongfully using THC A Schedule IV and V controlled substance.  He was found to be in violation of Article 112A, UCMJ.  The appellant was awarded forfeiture of pay of $437.00 for two (2) months, reduction to paygrade E-3 (both suspended for six (6) months)) extra duties for 45 days.  

The Board concurs with the RO's finding that the appellant's period of military service from June 26, 1982 to May 19, 1987 is OTH.  During this period, the appellant displayed a willful and persistent pattern of misconduct and complete disregard for military regulations by engaging in conduct that disregarded military authority, as well as the wrongful use of illegal substances.  The appellant has not provided any defense in response to these violations (e.g., he was insane at the time the offenses were committed).  As such, the Board finds that the appellant's OTH discharge for the period from June 26, 1982 to May 19, 1987 pursuant to 38 C.F.R. § 3.12(d)(4) is appropriate.  The appellant is ineligible for VA benefits under the previously-cited regulation.

Given that the Board finds the appellant's discharge to have been issued under dishonorable conditions (i.e., willful and persistent misconduct), he is barred from VA benefits unless it is found that he was insane at the time of committing the offense(s) causing such discharge or release.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b) ; see also Zang v Brown, 8 Vet. App. 24 (1995).  Establishing a causal connection between the insanity and the act(s) is not required, however, the burden is on the appellant to submit sufficient evidence of his insanity.  Helige v. Principi, 4 Vet. App. 32 (1993); VAOPGCPREC 20-97 (May 22, 1997).  As the appellant has not maintained that he was insane for the period in question, this exception does not apply.  The Board acknowledges that the bar to VA benefits is also removed when an upgraded honorable or general discharge is issued by an appropriate authority. 38 C.F.R. § 3.12(d) and (h).  However, as there is no indication that the appellant has sought a review of his discharge through appropriate channels, this exception does not apply. 

In sum, the appellant was discharged from active military service under OTH conditions by reason of willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable. It has not been upgraded.  Consequently, the appellant has no legal entitlement to VA benefits based on any disease or injury incurred during his service, and his claim must be denied. 38 C.F.R. § 3.12(d) (2011). 

In reaching the above conclusion, the benefit of the doubt doctrine was considered. However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of appellant's service from June 26, 1982 to May 19, 1987 constitutes a bar to VA benefits, other than health care under 38 U.S.C. Chapter 17.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


